DETAILED ACTION
Receipt of Arguments/Remarks filed on January 11 2021 is acknowledged. Claims 1-129 were/stand cancelled. Claims 130 and 136 were amended. Claims 130-152 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed January 19 2021, specifically FOR 4, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The IDS indicates an English abstract was submitted however no abstract was included.  

Withdrawn Objections/Rejections

The amendments filed January 19 2021 have overcome the rejection of claim 136 under 35 USC 112b.  The recitation triazole has been amended to recite azole which includes any compound that is a five membered heterocyclic compound containing a nitrogen atom and at least one other non-carbon atom.  

New and Modified Rejections Necessitated by the Amendments filed January 19 2021



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 130-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 130 and 136 introduce new matter as the claims recite the limitation: "azole”. There is no support in the specification for this limitation. The limitation of:  the genus azole was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses triazoles and penflufen but does not describe the instantly claimed limitation.  Applicants point to paragraphs 0017, 0052 and tables 1-3. However, these sections of the specification only refer to triazoles or penflufen.  An azole is a class of five membered heterocyclic compounds containing a nitrogen atom and at least one other non-carbon atom.  Where a triazole is a five membered ring containing 3 nitrogen atoms.  Thus while a triazole may be a species of azole, this specie does not provide support for the genus azole.  An azole could include oxygen, sulfur, etc.  While a triazole would exclude such groups.  
MPEP 2163 states:  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) 

Since the specification only describes triazoles, the specification does not support the genus azole.

It is noted that the specification would support: “a triazole or penflufen”. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 130-152 are rejected under 35 U.S.C. 103 as being unpatentable over Hayson et al. (USPGPUB No. 20110091575, cited in the Office action mailed on 10/19/20) as evidenced by Sokol (US Patent No. 4020016).
Applicant Claims
	The instant application claims a method for increasing penetration of a wood preservative composition into a wood product, or decreasing the processing time of a wood preservative composition into a wood product, the method comprising contacting a wood preservative composition with a wood product, wherein said wood preservative composition comprises: a. copper compound; b. an azole; and c. a penetration enhancer comprising a nonionic surfactant; wherein said wood preservative composition penetrates said wood product to a greater degree, or in less time, than said wood preservative composition lacking a penetration enhancer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hayson et al. is directed to strategies for reducing leaching of water-soluble metal biocides from treated wood products.  Exemplified is a wood treating composition comprising monoethanolamine, water, copper basic carbonate, boric acid, benzalkonium chloride (example 1) to which TERGITOL 15-S-40 surfactant (alcohol ethoxylate nonionic surfactant) was added (example 2).   Table 2 shows using the 15-S-40 in amount ranging from 0.2 to 2%.  It is stated that examples with nonionic water soluble additives showed reduced copper leaching relative to the control samples southern yellow pine (paragraph 0089, 105, example 7). Generally the amount of the leaching reducing agent ranges from 0.01 to about 200 parts by weight per one part by weight of the metal biocide (paragraph 0059).  The metal biocide is used in amount from about 0.02 to about 15 weight percent (paragraph 0038).  It is taught that the composition may incorporate one or more additional ingredient to further enhance the performance of the composition.  Metal biocides, such as copper may not have as full a biocidal spectrum as might be desired.  Thus inorganic and/or organic biocides may be used.  Exemplary biocides include tebuconazole and propiconazole (paragraphs 0066-0067).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hayson et al. suggests terbuconazole and propiconazole can be added, Hayson et al. does not exemplify their use.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize terbuconazole and propiconazole in combination with the composition comprising monoethanolamine, copper basic carbonate and TERGITOL 15-S-40.  One skilled in the art would have been motivated to utilize these additional biocides in order to provide for full biocidal spectrum as taught by Hayson et al.  
Regarding the claimed amount of penetration enhancer, firstly, Hayson et al. exemplifies amount reading on several claims.  Secondly, Hayson et al. suggests amounts which would overlap with the instant claims.  In the case where the claimed prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed HLB, as evidenced by Sokol, the TERGITOL 15-S-40 exemplified by Hayson et al. has an HLB of 18 (column 6, lines 26-27).  
Regarding the claimed “wherein said wood preservative composition penetrates said wood product to a greater degree, or in less time, than said wood preservative composition lacking a penetration enhancer”, this statement does not further limit the active method step(s) defined by the claim, namely contacting a wood preservative composition with a wood product.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.
In this case, claim 130 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "contacting" step is performed; rather, the wherein clause merely characterizes the results of that step. Thus, since the prior art teaches application of the same composition in the same manner, it necessarily performs the instantly claimed method.
Regarding claims 142-150, although the reference is silent about the copper penetration passing rate, it does not appear that the claim language or limitations result 
    Thus, Haydon et al. teaches, either expressly or inherently implied, each and every limitation of the instant claims.

Claims 130-150 and 152 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (US Patent No. 5874025, cited in the Office action mailed on 10/19/2020) in view of Cui et al. (US Patent No. 7264886).
Applicant Claims
	The instant claims are set forth above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
alkanolamine (claims 1, 3 and 5).  Triazoles include terbuconazole preferably in a synergistic mixture with one or more fungicides such as cyproconazole (column 7, lines 62-66).  The copper compounds include copper hydroxide, basic copper carbonate, copper oxide, etc. (column 2, lines 37-43).  Emulsifiers include anionic, cationic and non-ionic emulsifiers.  Nonionic emulsifiers include adducts of ethylene oxide or propylene oxide or mixtures of these to organic hydroxy compounds (column 12, lines 26-34).  The concentrate comprises 0.5 to 45% copper compounds, 0.25 to 15% triazole/fungicides, 0.5 to 30% emulsifier, etc. (columns 18-19, lines 54-67 and 1-2).  It is taught that the invention extends to not only wood preservatives (concentrates) but, equally, also to impregnating solutions of correspondingly lower individual concentrations which can be prepared by diluting the concentrates with water.  For example, the use concentration is 0.01 to 1.50% by weight of metal, depending on the type of impregnation and degree of risk of the wood to be impregnated (column 19, lines 10-35).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Heuer et al. expressly teaches the composition comprises an emulsifier (aka surfactant), Heuer et al. does not expressly teach the emulsifier is non-ionic or the HLB of the emulsifier.  However, this deficiency is cured by Cui et al.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heuer et al. and Cui et al. and utilize higher HLB nonionic surfactants optionally with added anionic surfactants.  One skilled in the art would have been motivated to utilize surfactants with a high HLB (i.e. greater than 11) and optionally in combination with anionic surfactants in order to improve the stability of the composition.  Since Heuer et al. teaches emulsions comprising alkaline copper (see claims and column 7 lines 55-65), there is a reasonable expectation of success in improving the stability for the reasons taught by Cui et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize triazole or triazole mixtures such as terbuconazole in a synergistic mixture with one or more fungicides such as cyproconazole as Heuer et al. teaches the use of these triazoles.  Since the composition as specifically claimed includes a triazole, it would have been obvious to utilize any of the specifically taught triazoles.
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed concentration of penetration enhancer, firstly, the concentrates include amount which overlap many of the claims.  Additionally, Heuer et al. teaches impregnation solutions which include lower individual concentration as expressly stated by Heuer et al.  Thus, in general, Heuer et al. teaches concentrations which overlap all the instantly claimed concentrations.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed “wherein said wood preservative composition penetrates said wood product to a greater degree, or in less time, than said wood preservative composition lacking a penetration enhancer”, this statement does not further limit the active method step(s) defined by the claim, namely contacting a wood preservative composition with a wood product.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.

Regarding claims 142-150, although the reference is silent about the copper penetration passing rate, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same wood is being administered the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
    Thus, Heuer et al. teaches, either expressly or inherently implied, each and every limitation of the instant claims.
Response to Arguments
Applicants’ arguments filed January 19 2021 have been fully considered but they are not persuasive. 
Applicants argue that independent claim 130 recites a nonionic surfactant with an HLB greater than 10.  It is argued that as provide din the specification the addition of the quaternary ammonium compounds or nonionic surfactants allows improved penetration of the copper.  As shown in tables 4-5 of the instant specification compositions with surfactants falling within the scope claimed have improved copper penetration passing compared to composition without nonionic surfactant.  There is no evidence in Hayson or Heuer that would suggest such an effect.
Regarding Applicants arguments, Hayson et al. exemplifies a composition with TERGITOl 15-S-40 which is a nonionic surfactant with an HLB greater than 10 and copper.  Hayson also recognizes that the inclusion of nonionic water soluble additives showed reduced copper leaching.  Newly cited Cui et al. recognizes that nonionic emulsifiers with higher HLB results in compositions with greater stability.  Thus Applicants data in the specification which compares compositions with a surfactant to those without a surfactant is not persuasive over Hayson et al. due to the exemplified components of Hayson et al.  With regards to Heuer et al., it suggests the inclusion of emulsifiers.  Newly cited Cui et al. recognizes that increasing the HLB of nonionic surfactants increases the stability of alkaline copper composition which is the type of composition Heuer et al. teaches.  Thus the prima facie case of obviousness is sufficiently strong that alleged superior results are insufficient to overcome the case for 
	Finally, FR1455359 claims a surfactant is an activity which increases the power of penetration into timber of water-soluble copper salts (see claim 1).  Thus, it is not unexpected that the inclusion of a surfactant would increase the penetration of copper salts as shown in the instant specification.  Since the cited prior art both suggest the inclusion of a surfactant, the data is not unexpected and thus not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616